LEWIS
BRISBOIS
BISGAARD
& SMH UP

ATTORNEYS AT LAW

oo 2 SN DBD A & |] WH =

we NHN N NHN NY N N N WN | | | =| = FF SFO Sl ES
ont KOO RW hlUOUlUCUNUlUMDlC OlUlUlCUCCOUlClCOMCUCUMUNlClCONO el ll

 

 

|| Case 3:19-cv-00121-MMD-CBC Document 18 Filed 06/04/19 Page 1 of z

L

 

 

 

 

 

 

 

 

 

BRUCE C. YOUNG, ESQ., NV Bar No. 5560
PAIGE S. SHREVE, ESQ., NV Bar No. 13773 WV FILED ___- RECEIVED
LEWIS BRISBOIS BISGAARD & SMITH LLP —— ENTERED ——~- SERVED ON
6385 S. Rainbow Boulevard, Suite 600 COUNSEU/PARTI=S OF RECORD
Las Vegas, Nevada 89118
TEL: 702.893.3383
FAX: 702.893.3789 JUN -5 2019
Prine Sires plswisbrisbote som
Paige.Shreve@lewisbrisbois.com CLERK US DISTRICT COURT
ISTRICT .
Attorneys for Defendant OPTIMUM CX, LLC fka BY: RICT OF NEVADE DEPUTY
FUSION CONTACT CENTERS, LLC
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
MARK PREMO, CASE NO. 3:19-cv-00121-MMD-CBC
Plaintiff,
vs. STIPULATION AND ORDER TO
EXCUSE ATTENDANCE AT ENE

OPTIMUM CX, LLC, an Arizona limited CONFERENCE

liability company fka FUSION CONTACT
CENTERS, LLC; DOES 1 through 10,
inclusive,

Defendants.

 

 

COME NOW Defendant Optimum CX. LLC, f/k/a Fusion Contact Centers, LLC
(“Defendant”) and Plaintiff Mark Premo (“Plaintiff”), by and through their respective attorneys of
record, Bruce C. Young, Esq. of Lewis Brisbois Bisgaard & Smith LLP and John D. Moore of
Moore Law Group, P.C., and hereby stipulate and request that this Court excuse Defendant’s
representative for settlement from personal attendance at the Early Neutral Evaluat'on conference
and allow him to attend by telephone.

The Early Neutral Evaluation Conference for this matter is currently scheduled for June 18,

“Poloev> A. WEQuA DS TR.
2019, at 9:00 a.m. before Magistrate Judge William-G-—Gebb at the Bruce R. Thompson Federal
Courthouse, 400 S. Virginia Street, Reno, Nevada. The appropriate representative to appear on

behalf of Defendant with the requisite settlement authority is CEO Peter Claypatch. Mr.

Claypatch does not wish to attend in person for the following reason. On January 30, 2013, Mr.

4811-2817-7814.1

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATIORNEYS Al LAW

wo Oo NH OO Fe |] Nm

yw NHN NW NHN WN NY N NO NO | | | | | FF FF |=_— OE _
co ny Dn A & } NYO FF 8Fo CO BOB AHI HDHD A h HH WY =| S&S

 

Case 3:19-cv-00121-MMD-CBC Document 18 Filed 06/04/19 Page 2 of 2

Claypatch was in attendance at a mediation in a lawyer’s office in Phoenix, Arizona, along with
the former CEO of Fusion Contact Centers and their attorney. Following the mediation, the
plaintiff laid in wait and shot Fusion’s former CEO and their attorney, both of whom died. Mr.
Claypatch escaped with his life. For understandable reasons, Mr. Claypatch no longer wishes to
attend mediations in person and has been allowed to attend by telephone by other courts since that
traumatic incident. The only other officer of the company who would have authority to attend in
person resides in Florida. The parties agree that, given the circumstances, it woulc. be acceptable
for Mr. Claypatch to attend the ENE conference by telephone.

Based on the above facts and circumstances, the parties stipulate and respectfully request
that this Court excuse Defendant’s representative with authority to settle from perscnal attendance

at the Early Neutral Evaluation conference scheduled for June 18, 2019 and allow him to attend by

 

telephone.

DATED this 4th day of June, 2019. DATED this 4th day of June, 2019

MOORE LAW GROUP, P.C. LEWIS BRISBOIS BISGAARD & SMITH LLP
/s/ John D. Moore /s/ Bruce C. Youn,

John D. Moore, Esq. Bruce C. Young, Esq.

|| 3715 Lakeside Drive, Suite A Paige S. Shreve, Esq. ;
6385 S. Rainbow Boulevard, Suite 600
Reno, NV 89509
Tel: (775) 336-1600 Las Vegas, Nevada 89118
en : ~ Attorneys for Defendant Spring Valley Health
Email: john@moore-lawgroup.com Care, LLC d/b/a Spanish Hills Wellness Suites
Attorney for Plaintiff Mark Premo
ORDER

 

IT IS SO ORDERED:

 

UNITED STATES MAGISTRATE JUDGE

patep:__ & |S] 14

4811-2817-7814.1 2

 

 
